[Cite as State v. Hadding, 2013-Ohio-643.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 2-12-14

        v.

BEN L. HADDING,                                           OPINION

        DEFENDANT-APPELLANT.




                Appeal from Auglaize County Common Pleas Court
                          Trial Court No. 2011-CR-169

                                      Judgment Affirmed

                          Date of Decision: February 25, 2013




APPEARANCES:

        S. Mark Weller for Appellant

        R. Andrew Augsburger for Appellee
Case No. 2-12-14


PRESTON, P.J.

      {¶1} Defendant-appellant, Ben Hadding, appeals the Auglaize County

Court of Common Pleas’ sentence of nine years and eleven months imprisonment

following a jury verdict finding him guilty of four counts of pandering obscenity

involving a minor. Hadding argues the trial court erred when it found his offenses

were not allied offenses of similar import. For the following reasons, we affirm.

      {¶2} The present case stems from an incident that occurred on September

17, 2011. (Apr. 25, 2012 Tr. at 29-30). Hadding’s eleven-year-old daughter,

C.H., called law enforcement after an altercation with Hadding’s girlfriend,

Angiela McClure. (Id.). When the officers arrived, C.H. told them McClure had

slapped her.   (Id.).   C.H. also informed the officers that she and McClure’s

thirteen-year-old daughter (at the time of the offense), S.M., had discovered a

video camera she alleged Hadding had hid in the bathroom to videotape them

coming out of the shower, and that the girls had caught him attempting to take

photographs underneath their clothing while they were sleeping.        (Id. at 31).

While searching the house, the officers discovered a camera and a camcorder in

Hadding’s closet, and a videotape in the nightstand next to his bed. (Apr. 26, 2012

Tr. at 159-160). The officers also obtained Hadding’s cell phone. (Id.). The

nightstand videotape contained a recording of S.M. removing a towel and getting

dressed after taking a shower. (Apr. 25, 2012 Tr. at 53). Hadding’s cell phone


                                       -2-
Case No. 2-12-14


contained an image of fingers pulling underwear away from S.M., revealing her

vagina. (Apr. 26, 2012 Tr. at 228).

       {¶3} On November 17, 2011, the Auglaize County Grand Jury indicted

Hadding on four counts of pandering obscenity involving a minor. (Doc. No. 1).

Counts One and Three alleged Hadding had created obscene material involving a

minor in violation of R.C. 2907.321(A)(1), felonies of the second degree, and

Counts Two and Four alleged that Hadding possessed obscene material involving

a minor in violation of R.C. 2907.321(A)(5), felonies of the fourth degree. (Id.).

       {¶4} The trial court arraigned Hadding on November 22, 2011. (Doc. No.

11). Hadding pled not guilty to the charges. (Id.).

       {¶5} On April 25-27, 2012, the trial court held a jury trial. (Doc. No. 86).

The jury found Hadding guilty of all four counts of pandering obscenity involving

a minor. (Doc. Nos. 81-84).

       {¶6} On June 14, 2012, the trial court held a sentencing hearing. (Doc. No.

99). The trial court determined the offenses were not allied offenses of similar

import and did not merge. (Id.). The trial court sentenced Hadding to seven years

imprisonment on Count One, eighteen months imprisonment on Count Two, seven

years imprisonment on Count Three, and seventeen months imprisonment on

Count Four. (Id.). The trial court ordered Hadding to serve Counts One, Two, and




                                        -3-
Case No. 2-12-14


Four consecutively to each other and concurrently to Count Two, for a total

sentence of nine years and eleven months imprisonment. (Id.).

       {¶7} On July 13, 2012, Hadding filed a notice of appeal. (Doc. No. 116).

Hadding now raises one assignment of error for our review.

                              Assignment of Error

       The trial court erred when it failed to merge Count I with Count
       II and Count III with Count IV and sentenced the defendant on
       all four counts of the indictment.

       {¶8} In his sole assignment of error, Hadding argues the trial court erred

when it determined that Count One did not merge with Count Two and Count

Three did not merge with Count Four. Hadding contends that the possession and

creation of the obscene material involving a minor are allied offenses of similar

import because he could not create the photographs and videos without also

possessing them. Hadding argues that since the offenses are allied offenses of

similar import, the trial court erred when it failed to merge them. In response, the

State argues that the trial court correctly determined that the offenses should not

merge because Hadding had a separate animus for each offense.            The State

contends that Hadding continued to possess the photograph and video after

creating them, which is evidence of a separate animus for the possession from the

animus for the creation.




                                       -4-
Case No. 2-12-14


      {¶9} Whether offenses are allied offenses of similar import is a question of

law that this Court reviews de novo. State v. Stall, 3d Dist. No. 3-10-12, 2011-

Ohio-5733, ¶ 15, citing State v. Brown, 3d Dist. No. 1-10-31, 2011-Ohio-1461, ¶

36.

      {¶10} R.C. 2941.25, Ohio’s multiple-count statute, states:

      (A) Where the same conduct by defendant can be construed to

      constitute two or more allied offenses of similar import, the

      indictment or information may contain counts for all such offenses,

      but the defendant may be convicted of only one.

      (B) Where the defendant’s conduct constitutes two or more

      offenses of dissimilar import, or where his conduct results in two or

      more offenses of the same or similar kind committed separately or

      with a separate animus as to each, the indictment or information may

      contain counts for all such offenses, and the defendant may be

      convicted of all of them.

      {¶11} In State v. Johnson, a plurality opinion, the Supreme Court of Ohio

modified the analysis for determining whether offenses are allied offenses of

similar import pursuant to R.C. 2941.25. 128 Ohio St.3d 153, 2010-Ohio-6314.

First, the court must determine whether it is possible to commit both offenses with

the same conduct. Id. at ¶ 48. “If the multiple offenses can be committed with the


                                       -5-
Case No. 2-12-14


same conduct, then the court must determine whether the offenses were committed

by the same conduct, i.e., ‘a single act, committed with a single state of mind.’” Id.

at ¶ 49, quoting State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, ¶ 50

(Lanzinger, J., dissenting). If it is possible to commit the offenses with the same

conduct and the defendant did, in fact, commit the multiple offenses with the same

conduct, then the offenses are allied offenses of similar import and will merge. Id.

at ¶ 50. However, “if the court determines that the commission of one offense will

never result in the commission of the other, or if the offenses are committed

separately, or if the defendant has separate animus for each, then according to R.C.

2941.25(B), the offenses will not merge.” Id. at ¶ 51.

       {¶12} Hadding was convicted of pandering obscenity involving a minor in

violation of R.C. 2907.321(A)(1) and (5). The statute states, in pertinent part, that:

       (A) No person, with knowledge of the character of the material or

       performance involved, shall do any of the following:

       (1) Create, reproduce, or publish any obscene material that has a

       minor as one of its participants or portrayed observers;

       ***

       (5) Buy, procure, possess, or control any obscene material, that has

       a minor as one of its participants;

       ***


                                         -6-
Case No. 2-12-14


       {¶13} Hadding concedes that separate images, in this case the video and the

cell phone image, are sufficient to establish separate acts requiring a sufficient

animus.   See State v. Eal, 10th Dist. No. 11AP-460, 2012-Ohio-1373, ¶ 93

(“Although defendant may have uploaded the ten images at around the same time,

each file he uploaded constitutes a new and distinct crime.”). However, Hadding

argues that the two counts that apply to each item of obscene material should have

merged because there was a single act and animus for each one. Hadding relies on

the Eighth District’s decision in State v. Hendricks to support his argument that the

creation and possession of obscene material involving a minor in violation of R.C.

2907.321(A)(1) and (A)(5) are allied offenses of similar import. 8th Dist. No.

92213, 2009-Ohio-5556.      In Hendricks, the Eighth District held that the two

offenses were allied offenses of similar import because the creation of the obscene

material would necessarily result in possession of that material. Id. at 33.

       {¶14} While we agree with the Hendricks Court that it is possible to

commit the two offenses with the same conduct, that is not the end of our inquiry.

The Eighth District issued its opinion in Hendricks prior to the Ohio Supreme

Court’s decision in Johnson; consequently, the analysis this Court must apply is

different from the analysis the Eighth District applied in Hendricks. Pursuant to

Johnson, we must also determine whether Hadding committed the two offenses

separately or with a separate animus. Johnson at ¶ 51. The Supreme Court of


                                        -7-
Case No. 2-12-14


Ohio has defined animus as “purpose, or more properly, immediate motive.” State

v. Logan, 60 Ohio St.2d 126, 131 (1979). If Hadding committed the two offenses

separately or with a separate animus, then they are not allied offenses of similar

import even though it is possible to commit the two offenses with the same

conduct. Id.

       {¶15} We agree with the trial court that Hadding had a separate animus for

the creation and possession of the obscene material. During the trial, multiple

witnesses testified that Hadding secretly created the obscene material and then

continued to possess it. C.H. testified that she had observed Hadding take pictures

of S.M. at night on multiple occasions. (Apr. 25, 2012 Tr. at 35-37). C.H.

testified that on one night in particular, about a month or two before she called the

police, she woke up at night “and I seen my dad about to walk into my room with

his phone. He told me to go back to bed and I didn’t. And then I heard him come

in again so I squenced (sic) my eyes to see what was going on and he walked over

to [S.M.]’s side and lifted up her tank top.” (Id. at 35). C.H. testified that

Hadding would also pull down C.H.’s tank top and that she saw Hadding enter

their room to take pictures about three or four times. (Id. at 37). According to

C.H., she had also discovered a video camera in the bathroom. (Id. at 31). C.H.

testified that she gave the camera to S.M., who hid it, but that the girls

subsequently found the camera hidden in the bathroom again. (Id. at 62).


                                        -8-
Case No. 2-12-14


       {¶16} S.M. testified that since she was wearing her softball uniform in the

video, it must have been taken in May or June 2011. (Id. at 100). S.M. testified

that it appeared the camera had been hidden under C.H.’s bed in the room they

shared. (Id. at 99). S.M. testified that the video showed her leaving her bedroom

to go take a shower, returning in a towel, and then removing the towel to get

dressed. (Id. at 100-102). S.M. also testified that the shorts and bedspread in the

cell phone image belonged to her, that the image was of her vagina, and that she

was unaware it had been taken. (Id. at 108-109). S.M. further testified that she

had discovered a video camera hidden in the bathroom on multiple occasions. (Id.

at 89-91).

       {¶17} Law enforcement testified regarding the image of S.M. that they

discovered on Hadding’s cell phone. Detective James Holzapple testified that he

obtained Hadding’s cell phone and that Hadding indicated he had owned the

phone for two or three months prior to September 17, 2011. (Apr. 26, 2012 Tr. at

177). Officer Kevin Delong testified that he processed Hadding’s cell phone and

discovered four images. (Id. at 198-204). Two images were created on August

30, 2011 at 10:39 p.m. and 11:31 p.m. (Id. at 204). The remaining two images

were created on September 1, 2011 at 11:31 p.m. and September 12, 2011 at 11:08

p.m. (Id.). Detective Jerry Sawmiller testified that the image relevant to this case




                                       -9-
Case No. 2-12-14


was of fingers pulling underwear away from S.M. (Id. at 228). That image was

one of the two created on August 30, 2011. (Id. at 247).

      {¶18} After reviewing the evidence, we agree with the trial court that

Hadding first created the video and cell phone image of S.M., and then continued

to possess this obscene material until his arrest on September 17, 2011. We also

find that Hadding had one animus, or improper motive, for initially creating the

obscene material, and a separate animus for continuing to possess it after its

creation. We note that the trial testimony established that Hadding created the

video in May or June 2011 and the cell phone image on August 30, 2011, and

possessed both obscene items until his arrest on September 17, 2011. The trial

testimony also established that Hadding created the images by hiding a video

camera in the girls’ room and sneaking into the room at night to capture the cell

phone image. The trial testimony further established that Hadding had made prior

attempts to capture obscene material, which may or may not have been successful,

by hiding a camera in the bathroom and sneaking into their bedroom on multiple

occasions.

      {¶19} We disagree with Hadding that his initial creation and then continued

possession of the video and images constituted a single course of conduct lasting

weeks, and even months. Rather, we find that Hadding had a separate motive to

create the obscene material from his motive to continue to possess it for his


                                      - 10 -
Case No. 2-12-14


personal use, and that this separate animus results in separate offenses. The trial

court correctly concluded that Hadding’s offenses were not allied offenses of

similar import and should not merge.

       {¶20} Hadding’s assignment of error is, therefore, overruled.

       {¶21} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr




                                       - 11 -